Citation Nr: 0115262	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, to include gum disease, as secondary to service-
connected diabetes mellitus.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1987 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

On notice of disagreement in June 2000 and substantive appeal 
in July 2000, the veteran requested to appear at a 
videoconference hearing before a member of the Board.  In 
August 2000 he waived the right to an in-person hearing and 
confirmed that he wanted a videoconference hearing.  Such 
hearing was held in December 2000.  No additional action is 
warranted in this regard. 

In December 2000, the veteran submitted medical reports and 
electronically published medical articles in support of his 
claims.  At that time, he also submitted a waiver of the 
right to initial RO adjudication.  The provisions of 
38 C.F.R. § 20.1304(c) (2000) have been satisfied in this 
regard. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand of the issues on appeal is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

During the hearing, the veteran's attorney raised the issues 
of entitlement to service connection for a psychiatric 
disability as secondary to the service-connected diabetes 
mellitus, and entitlement to service connection for 
peripheral neuropathy, as secondary to the service-connected 
diabetes mellitus.  (See December 13, 2000 Board hearing 
transcript (TR.) at pages (Pgs.) 3 and 4-5.)  (See also 
December 2000 letter from veteran's attorney).  These issues 
are not inextricably intertwined with the increased rating 
claim on appeal, but are with regard to the claim for a total 
rating for compensation purposes based on individual 
unemployability.  As such, they must be referred to the RO 
for appropriate action.

At the December 2000 hearing, the veteran stated that he has 
gum disease because of his diabetes mellitus.  He, in 
essence, maintained that the service-connected disease 
prevented his immune system from fighting against periodontal 
disease.  He reported he had received treatment for his 
dental disability at the VA Medical Center in Dallas, Texas.  
Such reports are not of record.  (See also letter from 
veteran's attorney dated in December 2000.)

Regarding the claim for an increased rating for diabetes 
mellitus, the veteran maintains that because he takes five 
injections of insulin per day, follows a restricted diet, and 
has regulated activities, the criteria for a rating of 100 
percent have been met.  Indeed, VA hospital and medical 
reports dated from 1997 to 1999 show that the veteran takes 
insulin more than once a day, that he has a strict eating 
schedule, and that he has received treatment for ketoacidosis 
and hypoglycemic reactions.  But, on VA fee-basis examination 
in May 2000, although the veteran acknowledged having the 
aforementioned symptoms, physical and neurological 
examinations were completely normal.  Also, at that time the 
veteran stated that he saw his doctor approximately 2 to 4 
times, about every three months.  Thereafter, VA medical 
reports show that the veteran continued to receive treatment 
for diabetes mellitus, primarily due to medication 
noncompliance.  Additionally, while medical reports from the 
Medical Center of Southeastern Oklahoma record a diagnosis of 
diabetes-hyperglycemia, the report also documents that 
findings were normal on physical examination.  

In light of the veteran's testimony presented on appeal, the 
varying clinical data of record, and the indication that the 
May 2000 VA examination was accomplished without review of 
the veteran's claims folder, the Board finds that a 
contemporaneous VA examination is needed in order to 
adequately assess the veteran's current disability picture.  
If an examination report does not contain sufficient detail, 
it is incumbent upon the VA to return the report as 
inadequate for evaluation purposes.  Green v. Derwinski, 
1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (2000).

The adjudication of the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability must be deferred pending the completion 
of the Board's remand directives.


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify all physicians and medical 
facilities from which he has received 
medical treatment and/or evaluation for 
any health reason, to include follow-up 
examinations for diabetes mellitus since 
April 1999 and any gum disease or dental 
disability.  Medical care providers 
contacted should include the VA Medical 
Center in Dallas, Texas; VA Medical Center 
and Mental Health Clinic in Oklahoma City, 
Oklahoma; Medical Center of Southeastern 
Oklahoma; The Family Clinic; and Johnston 
Memorial Hospital.  After any further 
necessary information and authorization 
are obtained from the veteran, the RO 
should obtain copies of pertinent medical 
records, VA and/or private, and 
incorporate them into the veteran's claims 
folder.

3.  The RO should schedule the veteran for 
a dental examination to determine the 
nature and etiology of all dental 
disability present, to include gum 
disease.  All tests and studies deemed 
appropriate should be conducted, and all 
findings recorded in detail.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination, and such review should be 
documented.  The examiner should comment 
on whether any dental disability, to 
include gum disease, is at least as likely 
as not the result of, or aggravated by, 
the service-connected diabetes mellitus.  
The rationale for each conclusion reached 
should be discussed.

4.  The RO should schedule the veteran for 
a VA endocrinology examination to 
determine the severity of his diabetes 
mellitus.  The claims folder must be made 
available to the examiner for review prior 
to the examination, and such review should 
be recorded.  All studies deemed 
appropriate should be conducted.  The 
examiner should comment on the type and 
frequency of treatment required for any 
episodes of ketoacidosis or hypoglycemic 
reactions; any weight loss or loss of 
strength; and the presence and severity, 
or absence of complications attributable 
to diabetes mellitus.  Factors considered 
should include the presence of peripheral 
neuropathy, pruritus ani, vascular 
deficiencies, dental disease, and ocular 
disturbances that are attributable to 
diabetes mellitus.  The examiner should 
also comment on the ability of the veteran 
to perform average employment in a civil 
occupation (without consideration of age) 
due to diabetes mellitus.

5.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for a psychiatric disability, 
and for peripheral neuropathy, each as 
secondary to diabetes mellitus, and 
readjudicate the issues on appeal.  
Notice of the determinations should be 
provided to the veteran and his 
representative, and an appropriate 
opportunity to respond should be 
afforded.  If any benefit sought remains 
denied, for which a notice of 
disagreement has been received, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of the remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




